GARDEN, JUDGE:
The claimant filed this claim for damages to her 1972 Ford Maverick automobile in the amount of $50.00 which occurred when the autombile struck a pothole on MacCorkle Avenue in Chesapeake, West Virginia. The accident occurred on a day in March or April, 1979, at approximately 9:00 p.m.
The claimant alleges that the right front tire ruptured when the automobile struck a hole which was approximately one foot in diameter and six to eight inches in depth. The claimant testified that she was aware of the existence of the hole, but she had never complained to the respondent that the hole was in the highway.
West Virginia neither insures nor guarantees the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). Potholes are a persistent and unavoidable problem, of which all motorists should be aware. For the State to be held liable, it must be established that the respondent had actual or constructive notice of the particular hazard in the roadway which caused the accident. As the evidence revealed no negligence on the part of respondent, the claim must be denied.
Claim disallowed.